DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-6, and 8-23allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 refers to the turning of the valve as a screw motion and the subject matter is not discloses in the prior art search. The valve moving in such a way as figure 9 and 10 is considered allowable subject matter. 
Claim 21 recites “a mechanical and/or hydraulic coupling physically arranged between said valve element and said impeller in a direction of said axis” and an impeller rotating on an axis and the valve being rotated on the same axis as the impeller. Prior art, such as FR1382168, that was found in the search contained a valve with the same axis as the impeller, however, the coupling that causes the valve to turn is not between the valve and impeller, the coupling is exterior of the valve. Prior art, such as US20160258340, that was found in the search had the coupling in between the impeller and valve. But the valve did not rotate on the same axis as the impeller. There is no reasonable combination between the prior art to account for the deficiencies. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159.  The examiner can normally be reached on 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 3745       
                                                                                                                               
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745